DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a plurality of lateral surfaces” in line 14.  However, the original disclosure does not disclose a plurality of lateral surfaces.  Figure 1 seems to disclose a 
Claims 2-8 depend on claim 1 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,223,716 issued to Rossiter (“Rossiter”) in view of U.S. Patent 5,408,313 issued to Ponstingl et al. (“Ponstingl”), U.S. Patent 8,268,248 issued to Steuerwald et al. (“Steuerwald”) and U.S. Patent 5,537,336 issued to Joyce (“Joyce”).

As for claim 1, Rossiter discloses a chromatography detector comprising:

a flow cell accommodating part (15, 16) including a plurality of wall surfaces (surfaces of 15, 16 that face and contact 1) configured to cover the flow cell (1) so as to spatially separate the flow cell (1) from an optical system, wherein the plurality of wall surfaces (surfaces of 15, 16 that face and contact 1) include a first side surface (15, 23) and a second side surface (16, 24), and wherein the first side surface (15, 23) and the second side surface (16, 24) face the light incident surface (5) and the light exit surface (6) respectively,
wherein the first side surface (15, 23) and the second side surface (16, 24) are formed from a light transmissive material (23, 24; “optical windows”; col. 2, lines 64-68), or sealed by a light transmissive plate material.
	Although Rossiter discloses that the chromatography detector and flow cell are used for spectroscopy measurements (col. 2, lines 28-34), Rossiter does not explicitly disclose the light source, photodetector and optical system as recited.
However, Ponstingl discloses a light source (36, 40B) configured to emit measurement light;
a photodetector (38, 44B) for detecting light from the flow cell;
an optical system (72, 102) configured to guide light from the light source (6, 40B) to a flow cell (24) and guide light from the flow cell (24) to the photodetector (38, 44B).

Rossiter as modified by Ponstingl does not disclose a housing as recited.
However, Steuerwald discloses a housing (10) accommodating an optical system (4) and a flow cell (3).  Joyce discloses a housing (14) accommodating an optical system (18, 24) and flow structure (32) to allow a sample to be measured by the optical system (18, 24).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography detector of Rossiter and Ponstingl by including the housing as disclosed by Steuerwald and Joyce in order to provide a self-contained and mobile analysis assembly (Joyce: col. 3, lines 10-16) that separates electronics form wet components (Steuerwald: col. 3, lines 12-15).
Rossiter as modified by Ponstingl, Steuerwald and Joyce discloses a housing (Steuerwald: 10 and Joyce: 14) accommodating an optical system (Ponstingl: 72, 102 and Steuerwald: 4) and the flow cell (Rossiter: 1 and Steuerwald: 3 and Ponstingl: 24), wherein the housing (Steuerwald: 10 and Joyce: 14) includes a flow cell accommodating part (Rossiter: 15, 16 and Joyce: 14) including a plurality of wall 

As for claim 5, Rossiter as modified by Ponstingl, Steuerwald and Joyce discloses that the flow cell (Rossiter: 1 and Steuerwald: 3 and Ponstingl: 24) and the optical system (Ponstingl: 72, 102 and Steuerwald: 4) are stored in the housing (Steuerwald: 10 and Joyce: 14) of a spectroscope (Ponstingl: 72, 102 and Steuerwald: 4) of the chromatography detector.

As for claim 6, Rossiter as modified by Ponstingl and Frojdh discloses that the flow cell accommodating part (Rossiter: 15, 16 and Joyce: 14) includes a wall surface (Joyce: one of the surfaces of 14 in Fig. 1) covering a periphery of the flow cell (Rossiter: 1 and Steuerwald: 3 and Ponstingl: 24) placed in the housing (Steuerwald: 10 and Joyce: 14) of the spectroscope (Ponstingl: 72, 102 and Steuerwald: 4).



Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent 5,223,716 issued to Rossiter (“Rossiter”) in view of U.S. Patent 5,408,313 issued to Ponstingl et al. (“Ponstingl”), U.S. Patent 8,268,248 issued to Steuerwald et al. (“Steuerwald”) and U.S. Patent 5,537,336 issued to Joyce (“Joyce”) as applied to claims 1 and 6, further in view of U.S. Patent 3,240,340 issued to Hayes (“Hayes”).

As for claim 2, Rossiter as modified by Ponstingl, Steuerwald and Joyce discloses the chromatography detector of claim 1 (see the rejection of claim 1 above).
Rossiter as modified by Ponstingl, Steuerwald and Joyce does not explicitly disclose that the plurality of lateral surfaces of the flow cell accommodating part surrounding the periphery of the flow cell is made of a material that transmits no light, in part, because Rossiter as modified by Ponstingl, Steuerwald and Joyce does not disclose that the housing is made of stainless steel.
However, Hayes discloses a housing (11, 22) made of stainless steel (col. 2, lines 66-71).

Rossiter as modified by Ponstingl, Steuerwald, Joyce and Hayes discloses that plurality of lateral surfaces (Joyce: surfaces of 14 in Fig. 1) of the flow cell accommodating part surrounding the periphery of the flow cell is made of a material that transmits no light (Hayes: stainless steel; col. 2, lines 66-71), the first side surface (Rossiter: 15, 23) and the second side surface (Rossiter: 16, 24) are provided with openings (Rossiter: in 15, 16 adjacent to 23, 24) for passing light entering the flow cell and light exiting from the flow cell (Rossiter: see Fig. 1), and the openings are sealed by the light transmissive plate material (Rossiter: 23, 24).

As for claim 3, Rossiter as modified by Ponstingl, Steuerwald, Joyce and Hayes discloses the chromatography detector according to claim 2 (see the rejection of claim 2 above) and an elastic sealing member (Rossiter: 27, 28).
Rossiter as modified by Ponstingl, Steuerwald, Joyce and Hayes does not explicitly disclose that the elastic sealing member is sandwiched between the first side surface and the light transmissive plate material.  Instead, Rossiter discloses that the light transmissive plate material (Rossiter: 23) has a wall cushion (25) on an interior side of the light transmissive plate material and the elastic sealing member (27) on an 
However, one having ordinary skill in the art would expect that reversing the positions of the wall cushion and the elastic sealing member so that the wall cushion was on the exterior side of the light transmissive plate material and the elastic sealing member was on the interior exterior side of the light transmissive plate material would still allow the wall cushion and elastic sealing member cooperate to seal the light transmissive plate material.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography detector of Rossiter, Ponstingl, Steuerwald, Joyce and Hayes by reversing the positions of the wall cushion and the elastic sealing member because it has been held that a mere reversal of parts is an obvious modification.  See MPEP 2144.04 (VI)(A).
Rossiter as modified by Ponstingl, Steuerwald, Joyce and Hayes discloses that an elastic sealing member (Rossiter: 27, 28 modified to be at the location of 25, 26) is sandwiched between the first side surface (Rossiter: 15, 16) and the light transmissive plate material (Rossiter: 23, 24) so as to fill a gap between the flow cell accommodating part and the light transmissive plate (Rossiter: see Fig. 1).

As for claim 7, Rossiter as modified by Ponstingl, Steuerwald and Joyce discloses the chromatography detector according to claim 6 (see the rejection of claim 6 above).

However, Hayes discloses a housing (11, 22) that is made of stainless steel (col. 2, lines 66-71).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the housing of Rossiter, Ponstingl, Steuerwald and Joyce to be made of stainless as disclosed by Hayes in order to ensure that the chromatography detector is impervious to attack by solvents and to provide durability and longevity (Hayes: col. 2, lines 28-32; col. 2, lines 66-70 and col. 3, lines 30-34).
Rossiter as modified by Ponstingl, Steuerwald, Joyce and Hayes discloses that the plurality of lateral surfaces (Joyce: surfaces of 14 in Fig. 1) of the flow cell accommodating part is formed from the same material (Hayes: stainless steel) as the housing (Steuerwald: 10 and Joyce: 14) of the spectroscope.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent 5,223,716 issued to Rossiter (“Rossiter”) in view of U.S. Patent 5,408,313 issued to Ponstingl et al. (“Ponstingl”), U.S. Patent 8,268,248 issued to Steuerwald et al. (“Steuerwald”) and U.S. Patent 5,537,336 issued to Joyce (“Joyce”) as applied to claim 1, further in view of U.S. Patent 6,122,049 issued to Sugiyama et al. (“Sugiyama”).

As for claim 4, Rossiter as modified by Ponstingl discloses the chromatography detector according to claim 1 (see the rejection of claim 1 above).
Rossiter as modified by Ponstingl does not disclose that the light transmissive plate material is a quartz plate.
However, Sugiyama discloses a light transmissive plate material that is a quartz plate (col. 1, lines 8-12 and col. 14, lines 53-55).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the light transmissive plate material of Rossiter and Ponstingl to be made of quartz plate as disclosed by Sugiyama in order to provide chemical resistance to the chromatography detector (Sugiyama: col. 1, lines 8-12).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853